UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/09 (Unaudited) COMMON STOCKS (98.5%)(a) Shares Value Advertising and marketing services (0.4%) Omnicom Group, Inc. 611,800 $15,839,502 Aerospace and defense (3.6%) Boeing Co. (The) 678,600 28,711,566 Goodrich Corp. 132,000 5,103,120 L-3 Communications Holdings, Inc. 263,600 20,829,672 Lockheed Martin Corp. 521,000 42,742,840 Northrop Grumman Corp. 607,100 29,213,652 United Technologies Corp. 689,500 33,089,105 Automotive (0.1%) Harley-Davidson, Inc. 261,000 3,178,980 Banking (4.2%) Bank of America Corp. 8,434,514 55,499,102 Bank of New York Mellon Corp. (The) 1,355,200 34,882,848 BB&T Corp. 392,300 7,763,617 PNC Financial Services Group 385,000 12,520,200 U.S. Bancorp 2,000,900 29,693,356 Wells Fargo & Co. 2,534,984 47,911,198 Beverage (1.1%) Coca-Cola Co. (The) 368,800 15,755,136 Molson Coors Brewing Co. Class B 845,900 34,064,393 Biotechnology (1.6%) Amgen, Inc. (NON) 1,308,700 71,782,195 Broadcasting (%) Liberty Media Corp. Class A (NON) 109,212 2,004,040 Building materials (0.1%) Masco Corp. 752,500 5,884,550 Cable television (0.4%) Comcast Corp. Class A 777,500 11,390,375 DISH Network Corp. Class A (NON) 358,500 4,603,140 Chemicals (1.5%) Celanese Corp. Ser. A 1,016,600 10,826,790 Dow Chemical Co. (The) 518,700 6,011,733 E.I. du Pont de Nemours & Co. 2,130,000 48,904,800 Communications equipment (0.6%) Cisco Systems, Inc. (NON) 881,557 13,196,908 Nokia OYJ ADR (Finland) 334,500 4,104,315 Qualcomm, Inc. 257,400 8,893,170 Computers (3.0%) Apple, Inc. (NON) 302,800 27,291,364 EMC Corp. (NON) 2,200,900 24,297,936 Hewlett-Packard Co. 1,299,600 45,161,100 IBM Corp. 425,900 39,033,735 Conglomerates (3.7%) 3M Co. 233,845 12,578,523 General Electric Co. 7,758,920 94,115,700 Honeywell International, Inc. 903,400 29,640,554 Textron, Inc. 1,022,800 9,235,884 Tyco International, Ltd. (Bermuda) 873,342 18,357,649 Consumer finance (1.0%) American Express Co. 629,900 10,538,227 Capital One Financial Corp. 1,584,700 25,101,648 SLM Corp. (NON) 729,500 8,352,775 Consumer goods (4.8%) Clorox Co. 841,966 42,224,595 Colgate-Palmolive Co. 452,100 29,404,584 Energizer Holdings, Inc. (NON) 309,700 14,751,011 Estee Lauder Cos., Inc. (The) Class A 214,511 5,630,914 Kimberly-Clark Corp. 251,500 12,944,705 Newell Rubbermaid, Inc. 1,487,600 12,019,808 Procter & Gamble Co. (The) 1,782,900 97,168,050 Consumer services (0.2%) Service Corporation International 1,581,700 7,196,735 Electric utilities (5.8%) Edison International 1,896,500 61,769,005 Entergy Corp. 540,605 41,280,598 Exelon Corp. 722,123 39,153,509 FirstEnergy Corp. 570,700 28,529,293 Great Plains Energy, Inc. 126,700 2,416,169 NV Energy, Inc. 1,321,900 14,183,987 PG&E Corp. 1,547,100 59,826,357 Wisconsin Energy Corp. 220,500 9,829,890 Electrical equipment (0.6%) Emerson Electric Co. 802,200 26,231,940 Electronics (0.8%) Intel Corp. 2,414,200 31,143,180 MEMC Electronic Materials, Inc. (NON) 430,400 5,853,440 Energy (oil field) (1.0%) Global Industries, Ltd. (NON) 1,750,800 6,040,260 National-Oilwell Varco, Inc. (NON) 390,800 10,332,752 Schlumberger, Ltd. 114,900 4,689,069 Transocean, Ltd. (Switzerland) (NON) 197,700 10,798,374 Weatherford International, Ltd. (NON) 1,228,200 13,547,046 Financial (3.7%) Citigroup, Inc. 10,295,631 36,549,490 JPMorgan Chase & Co. 4,976,982 126,962,811 Food (1.8%) General Mills, Inc. 190,800 11,285,820 Kraft Foods, Inc. Class A 2,449,762 68,715,824 Health-care services (2.7%) AmerisourceBergen Corp. 949,100 34,471,312 Cardinal Health, Inc. 647,632 24,383,345 Health Management Associates, Inc. Class A (NON) 5,733,107 9,115,640 McKesson Corp. 297,300 13,140,660 Quest Diagnostics, Inc. 532,600 26,283,810 WellPoint, Inc. (NON) 347,900 14,420,455 Homebuilding (0.4%) Centex Corp. 494,200 4,205,642 D.R. Horton, Inc. 824,600 4,914,616 Toll Brothers, Inc. (NON) 597,700 10,172,854 Insurance (5.6%) ACE, Ltd. (Switzerland) 1,231,800 53,780,388 Aflac, Inc. 295,700 6,863,197 Allstate Corp. (The) 1,327,100 28,758,257 Berkshire Hathaway, Inc. Class B (NON) 13,231 39,547,459 Chubb Corp. (The) 527,275 22,451,370 Everest Re Group, Ltd. (Bermuda) 590,320 37,190,160 Fidelity National Title Group, Inc. Class A 313,200 4,578,984 Genworth Financial, Inc. Class A 3,666,583 8,506,473 Loews Corp. 1,014,947 24,764,707 Travelers Cos., Inc. (The) 542,900 20,977,656 Investment banking/Brokerage (2.8%) Goldman Sachs Group, Inc. (The) 1,015,393 81,972,677 Legg Mason, Inc. 235,000 3,774,100 Morgan Stanley 769,100 15,558,893 State Street Corp. 923,769 21,496,105 Leisure (0.1%) Brunswick Corp. 1,170,153 3,253,025 Lodging/Tourism (0.3%) Marriott International, Inc. Class A 507,600 8,278,956 Wyndham Worldwide Corp. 1,152,258 7,063,342 Machinery (0.8%) Caterpillar, Inc. 403,200 12,438,720 Cummins, Inc. 268,900 6,448,222 Deere (John) & Co. 339,000 11,776,860 Parker-Hannifin Corp. 169,400 6,472,774 Manufacturing (0.1%) Eaton Corp. 151,700 6,677,834 Media (1.6%) Viacom, Inc. Class B (NON) 1,594,500 23,518,875 Walt Disney Co. (The) 2,354,800 48,697,264 Medical technology (3.7%) Baxter International, Inc. 379,100 22,234,215 Boston Scientific Corp. (NON) 5,787,287 51,333,236 Covidien, Ltd. (Bermuda) 709,267 27,193,297 Hospira, Inc. (NON) 1,364,400 33,973,560 Medtronic, Inc. 915,500 30,660,095 Metals (0.8%) Freeport-McMoRan Copper & Gold, Inc. Class B 785,500 19,747,470 Nucor Corp. 408,000 16,642,320 Oil and gas (17.8%) Apache Corp. 371,400 27,855,000 BP PLC ADR (United Kingdom) 887,400 37,687,878 Chevron Corp. 2,048,700 144,474,324 ConocoPhillips 803,100 38,171,343 Devon Energy Corp. 663,400 40,865,440 EOG Resources, Inc. 256,700 17,396,559 Exxon Mobil Corp. 3,408,395 260,674,050 Hess Corp. 360,800 20,064,088 Marathon Oil Corp. 2,790,000 75,971,700 Nexen, Inc. (Canada) 1,145,600 16,611,200 Occidental Petroleum Corp. 1,159,600 63,256,180 Total SA ADR (France) 1,011,100 50,332,558 Pharmaceuticals (7.9%) Abbott Laboratories 503,900 27,936,216 Johnson & Johnson 1,733,300 99,994,077 Merck & Co., Inc. 1,193,200 34,065,860 Pfizer, Inc. 8,657,200 126,221,976 Watson Pharmaceuticals, Inc. (NON) 285,100 7,777,528 Wyeth 1,344,300 57,764,571 Railroads (0.2%) Norfolk Southern Corp. 175,500 6,732,180 Regional Bells (5.3%) AT&T, Inc. 5,121,400 126,088,868 Qwest Communications International, Inc. 2,799,472 9,014,300 Verizon Communications, Inc. 3,360,559 100,379,897 Retail (4.4%) Best Buy Co., Inc. 171,400 4,802,628 Big Lots, Inc. (NON) 384,313 5,169,010 CVS Caremark Corp. 1,123,600 30,202,368 Home Depot, Inc. (The) 1,412,350 30,407,896 JC Penney Co., Inc. (Holding Co.) 138,725 2,323,644 Kroger Co. 559,800 12,595,500 Macy's, Inc. 466,000 4,170,700 Nordstrom, Inc. 679,200 8,619,048 Staples, Inc. 1,446,500 23,057,210 TJX Cos., Inc. (The) 2,143,500 41,626,770 Wal-Mart Stores, Inc. 653,400 30,788,208 Walgreen Co. 103,400 2,834,194 Semiconductor (0.2%) Applied Materials, Inc. 153,600 1,439,232 Atmel Corp. (NON) 1,894,900 6,328,966 Formfactor, Inc. (NON) 119,591 1,860,836 Shipping (%) DryShips, Inc. (Greece) 254,247 1,685,658 Software (1.7%) Electronic Arts, Inc. (NON) 757,000 11,688,080 Microsoft Corp. 2,198,400 37,592,640 Parametric Technology Corp. (NON) 1,633,536 14,701,824 Symantec Corp. (NON) 694,200 10,642,086 Technology services (0.5%) Accenture, Ltd. Class A (Bermuda) 674,500 21,287,220 Telecommunications (0.4%) America Movil SAB de CV ADR Series L (Mexico) 161,100 4,592,961 Embarq Corp. 112,465 4,017,250 Sprint Nextel Corp. (NON) 3,528,755 8,574,875 Tobacco (0.3%) Philip Morris International, Inc. 330,700 12,285,505 Toys (0.2%) Mattel, Inc. 475,900 6,753,021 Transportation services (0.2%) United Parcel Service, Inc. Class B 195,100 8,289,799 Waste Management (0.6%) Republic Services, Inc. 301,600 7,799,376 Waste Management, Inc. 620,800 19,362,746 Total common stocks (cost $5,870,393,804) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Entergy Corp. $3.813 cv. pfd. 40,635 $1,975,267 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 103,543 4,814,750 Total convertible preferred stocks (cost $9,945,488) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Ford Motor Co. cv. sr. notes 4 1/4s, 2036 $27,486,000 $6,321,780 Total convertible bonds and notes (cost $14,881,446) SHORT-TERM INVESTMENTS (1.5%)(a) Shares Value Federated Prime Obligations Fund 67,121,064 $67,121,064 Total short-term investments (cost $67,121,064) TOTAL INVESTMENTS Total investments (cost $5,962,341,802) (b) NOTES (a) Percentages indicated are based on net assets of $4,457,900,130 . (b) The aggregate identified cost on a tax basis is $6,137,290,014, resulting in gross unrealized appreciation and depreciation of $238,995,883 and $1,904,894,553, respectively, or net unrealized depreciation of $1,665,898,670. (NON) Non-income-producing security. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of January 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $4,458,279,547 $ Level 2 13,111,797 Level 3 Total $4,471,391,344 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 1, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 1, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 1, 2009
